4

AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations | Fi L. Er hal

 

 

 

UNITED STATES DISTRICT COURTS 21 2019 |
SOUTHERN DISTRICT OF CALIFO; a |

   
 
  

 

Laraar dG

  

 

ofter HET ooUa?
OU Ne ag
UNITED STATES OF AMERICA JUDGMENT IMR CRIMINAL CASE FORMA
(For Revocation of Probation or Supervised Release)
Vv , (For Offenses Committed On or After November 1, 1987)

ESTEBAN FIGUEROA-LARREA (1)
Case Number: 3:17-CR-07131-AJB

Jessica Janet Oliva

: Defendant’s Attorney
REGISTRATION NO. 64800-112

 

Oo:
THE DEFENDANT: .
admitted guilt to violation of allegation(s) No. One, Two and Three
L] was found guilty in violation of allegation(s) No. after denial of guilty :

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
1-3 nvi, Committed a federal, state or local offense

Supervised Release is revoked and the defendant is sentenced.as provided i in page 2 through 2 of this Judgment.
The sentence is imposed pursuant fo the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered -to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

October 15. 2019¢ Zz

   
 

  

 

  

. NIHONY J. BATYAGLIA
ITED STATES DISTRICT JUDGE
a

AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT; ESTEBAN FIGUEROA-LARREA (1) Judgment - Page 2 of 2

CASE NUMBER: 3:17-CR-07131-AJB

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
8 months, Concurrent with Criminal Case#18cr3186-AJB.

Oo

Sentence imposed pursuant to Title 8 USC Section 1326(b). |
The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal. —

The defendant shall surrender to the United States Marshal for this district:
LO sat AM. . on

 

C1 asnotified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of

Prisons:

CO  onor before

CO as notified by the United States Marshal.

Cas notified by the Probation or Pretrial Services Office.

RETURN

Ihave executed this judgment as follows:

at

Defendant delivered on | oo .to

 

, with a certified copy of this judgment.

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

3:17-CR-07131-AJB
